Per Curiam.
Many claims may be joined in one action, and if, for such, separate suits be brought, the court may order them to be consolidated. But if claims may be counted on separately, they are separate causes of action, and a suit for one is no bar to a suit for another. And as a plaintiff is not bound to count for several claims in one action, unless on an order to consolidate, so, when he does so count, he may, with leave of court, withdraw one of them, and then it stands as a claim not sued upon, and may be the subject of a future action. Of course, and a fortiori, when a claim is withdrawn because of an objection by the defendant that it is not yet due, it may be the subject of another action, and the withdrawal cannot be treated as a retraxit.
Judgment affirmed and record remitted.